Citation Nr: 0210764	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-14 809	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating action of the 
Huntington, West Virginia RO.  The veteran has perfected a 
timely appeal to the Board. 

The case was most recently certified to the Board by the 
Washington, DC RO.  


REMAND

In a VA Form 9 received in July 2000, the veteran has 
indicated that he wants a personal hearing before a member of 
the Board at the RO.  A review of the record shows that such 
a hearing was never scheduled, and the claims folder contains 
no subsequent statement from the veteran withdrawing that 
request.  Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 1991) (pertaining specifically to hearings before 
the Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

Accordingly, this case is hereby REMANDED to the RO for the 
following action: 

Schedule the veteran for a Travel Board 
hearing at the earliest available 
opportunity, with appropriate 
notification to the veteran and his 
representative.  Unless the veteran 
indicates (preferably, in a signed 
writing) that he no longer wants a 
hearing, the hearing should be held, and 
the claims file returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




